In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Christ, J.), dated March 6, 1990, which, upon a jury verdict on the issue of liability in favor of the defendant and against them, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiff Ralph Heineman was allegedly injured when he fell from a tree as he was attempting to trim its branches and one branch came in contact with the defendant’s primary power line. Following a trial on the issue of liability, the jury found that the defendant was not at fault in the happening of the accident. The plaintiffs claim on appeal, inter alia, that the verdict was against the weight of the evidence. We disagree. Both sides presented expert witnesses and we find that the verdict is supported by a fair interpretation of the evidence (see, Holt v New York City Tr. Auth., 151 AD2d 460; Picciallo v Norchi, 147 AD2d 540; Nicastro v Park, 113 AD2d 129).
We have examined the plaintiffs’ remaining contentions and find them to be unpreserved for appellate review or lacking in merit. Bracken, J. P., Sullivan, Harwood and Pizzuto, JJ., concur.